DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on April 21, 2022, Applicant amended claims 1-3, 5-7, 9-12, 17, and 25-30.
Currently, claims 1-7, 9-13, 15-20, and 25-32 are under examination.

Claim Objections
Claim 31 is objected to because of the following informalities:  
	In regards to claim 31, line 2, “desired units of length” should be changed to “the desired units of length”.
	In regards to claim 31, line 3, “desired units of length” should be changed to “the desired units of length”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 5-7, 9-13, 15, 17-20, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 17, lines 12-14 recite “the balloon configured to hold the body in the desired position within the body cavity in both the first inflation state and the second inflation state”; however, such is new matter not described in the Specification. Claims 2, 3, 5-7, 9-13, 15, 18-20, and 25-30 are rejected by virtue of being dependent upon claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 3, line 2 recites “a distal outlet”. Claim 3 depends upon claim 17. Claim 17, line 5 recites “a distal outlet”. It is unclear whether the two recitations refer to the same component or to different components. 
	In regards to claim 6, line 2 recites “a plurality of distal outlets”. Claim 6 depends upon claim 5, which depends upon claim 17. Claim 17, line 5 recites “a distal outlet”. It is unclear whether the two recitations refer to the same component or to different components. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Guest (US 4,795,439), and further in view of Egle et al (US 7,678,088).
In regards to claim 1, Guest teaches a drug delivery system (Figure 2) comprising:
a catheter (Figure 2) implantable into a body cavity of a patient, the catheter comprising: 	
a body (catheter [30]) extending between a proximal end and a distal end
at least one lumen (lumens [40][42][44]) extending within the body 
a distal outlet (located at distal end of lumens [40][42][44]) at the distal end of the body 
a plurality of radial outlets (side holes [46]) staggered along a first length of the body and arrayed about a circumference of the body
Guest does not teach a subcutaneous port and an external actuator. Egle et al teaches a drug delivery system (Figures 1-9) comprising: a subcutaneous port (port unit [1]), wherein the subcutaneous port is configured to: have a second length of a body of a catheter (catheter tube [2]) rolled therearound (Figure 3); and be rotated to unwind or release a section of the catheter to provide additional usable catheter length (column 4, lines 34-46); and an external actuator (grip piece [19]) configured to engage the subcutaneous port (column 5, lines 16-18) and be used to rotate the port to unwind or release the section of the catheter to provide the additional usable catheter length (column 5, lines 28-30)(column 4, lines 34-46), the external actuator having positions (at each tooth of toothed wheel [20]) disposed thereon corresponding to desired units of length for the catheter (each tooth of toothed wheel [20] is structurally capable of corresponding to desired units of length for the catheter) (Figures 3-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, of Guest, with a subcutaneous port and an external actuator, as taught by Egle et al, as such will provide an interior chamber from which fluid to be introduced into a hollow organ of a human or animal body can be supplied (Abstract) and will allow the length of the catheter to be varied (column 4, lines 34-37) for accessing the intended site in the hollow organ (column 6, lines 44-46). However, Egle et al does not teach that the positions are markings. Applicant states that “The port 722 and actuator 724 can have predetermined positions or markings corresponding to desired units of length to expand the catheter.” (Specification, paragraph [0292]). Thus, it is understood that positions and markings are obvious alternatives arriving at the same end result of corresponding to desired units of length to expand the catheter. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the external actuator having positions disposed thereon, of the modified system of Guest and Egle et al, to be the external actuator having markings disposed thereon, as an obvious matter of design choice and obvious alternative arriving at the same end result of corresponding to desired units of length for the catheter.
	In regards to claim 31, in the modified system of Guest and Egle et al, Guest does not teach a subcutaneous port. Egle et al teaches wherein the port comprises a plurality of predetermined positions (at each tooth of toothed wheel [21]) corresponding to desired units of length to expand the catheter (each tooth of toothed wheel [21] is structurally capable of corresponding to desired units of length to expand the catheter) (Figures 3-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the port, of the modified system of Guest and Egle et al, to comprise a plurality of predetermined positions, as taught by Egle et al, as such will allow the length of the catheter to be varied (column 4, lines 34-37) for accessing the intended site in the hollow organ (column 6, lines 44-46).
	In regards to claim 32, in the modified system of Guest and Egle et al, Guest does not teach a subcutaneous port. Egle et al teaches wherein the subcutaneous port is configured to be rotated to unwind or release a desired number of a plurality of sections of the catheter to provide additional usable catheter length (column 4, lines 34-46). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the subcutaneous port, of the modified system of Guest and Egle et al, to be configured to be rotated to unwind or release a desired number of a plurality of sections of the catheter to provide additional usable catheter length, as taught by Egle et al, as such will allow the length of the catheter to be varied (column 4, lines 34-37) for accessing the intended site in the hollow organ (column 6, lines 44-46).

Claims 2, 3, 5, 10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi, and further in view of Motsenbocker et al (US 6,988,881).
	In regards to claim 17, Jacobi teaches a catheter (Figures 1-4) implantable into a body cavity of a patient, the catheter comprising: 	
a body (tubing [12]) extending between a proximal end and a distal end
at least one lumen (lumens [14][16][18]) extending within the body 
a distal outlet (one or more apertures [20]) at the distal end of the body 
one or more radial outlets (one or more apertures [44]) defined in the body
a retention mechanism (balloons [34][36]) to selectively hold the body in a desired position within the body cavity, the retention mechanism comprising a balloon [34] having a first inflation state (partially inflated state between Figure 1 state and Figures 2-3 state) in which portions of the balloon extend outwardly to establish an expanded diameter within the body cavity while allowing fluid flow past the balloon and a second inflation state (Figures 2-3 state) in which the balloon at least one of occludes the body cavity or enlarges an infusion periphery along the body (Figure 3), the balloon configured to hold the body in the desired position within the body cavity in the second inflation state (column 5, lines 35-42)(column 5, lines 66-68, to column 6, lines 1-8)
Jacobi is silent about whether the portions of the balloon that extend outwardly in the first inflation state of the balloon specifically center the catheter within the body cavity. But the portions of the balloon that extend outwardly in the first inflation state of the balloon of Jacobi are structurally capable of performing the intended use to “center the catheter within the body cavity” by being partially inflated to an even circumference around the outer surface of the balloon. It would be expected that the shape of the balloon in the first inflated state would act to center the catheter within the body cavity of an appropriate size. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, Jacobi does not teach that the portions of the balloon are a plurality of wings. Motsenbocker et al teaches a catheter (Figures 1-4) comprising a retention mechanism comprising a balloon (balloon [200]) having a first inflation state (Figure 4) (column 1, lines 46-48) in which a plurality of wings (wings [205]) of the balloon extend outwardly to establish an expanded diameter within a body cavity while allowing fluid flow past the balloon and a second inflation state (Figures 1-2 state). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portions of the balloon, of the catheter of Jacobi, to be a plurality of wings, as taught by Motsenbocker et al, as such will allow the balloon to be folded in an orderly manner to make it as compact as possible to facilitate catheter advancement through the vascular system (column 1, lines 49-52). Motsenbocker et al is silent about whether the plurality of wings of the balloon that extend outwardly in the first inflation state of the balloon specifically center the catheter within the body cavity. But the plurality of wings of the balloon that extend outwardly in the first inflation state of the balloon of Motsenbocker et al are structurally capable of performing the intended use to “center the catheter within the body cavity” by being inflated to the same radially outward distance (Figure 4). It would be expected that the shape of the balloon in the first inflated state would act to center the catheter within the body cavity of an appropriate size. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, Jacobi and Motsenbocker et al are silent about the balloon configured to hold the body in the desired position within the body cavity in the first inflation state. But the portions of the balloon that extend outwardly in the first inflation state of the balloon of Jacobi are structurally capable of performing the intended use “configured to hold the body in the desired position within the body cavity in the first inflation state”, as it would be expected that the shape of the balloon in the first inflated state would be able to engage within the body cavity of a corresponding size resulting in holding the body in the desired position. And the plurality of wings of the balloon that extend outwardly in the first inflation state of the balloon of Motsenbocker et al are structurally capable of performing the intended use “configured to hold the body in the desired position within the body cavity in the first inflation state”, as it would be expected that the shape of the balloon in the first inflated state would be able to engage within the body cavity of a corresponding size resulting in holding the body in the desired position. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	In regards to claim 2, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches wherein the one or more radial outlets comprise a plurality of radial outlets (more apertures [44]).
	In regards to claim 3, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches a distal outlet [20] at the distal end of the body.
In regards to claim 5, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches wherein the at least one lumen comprises a plurality of lumens [14][16][18] extending within the body.  
In regards to claim 10, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi is silent about whether one of the plurality of lumens comprises a dedicated guidewire lumen configured to receive a removable guide wire therethrough; however, one of the plurality of lumens [14][16][18] of Jacobi is structurally capable of receiving a removable guide wire therethrough, thus meeting the limitations of claim 10.
	In regards to claim 18, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches that that the balloon is coupled to the body adjacent to the distal end to control or limit the fluid flow in a proximal direction (Figures 1-3).
	In regards to claim 19, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches that the balloon comprises a plurality of balloons [34][36] inflatable at a same time to control or limit the fluid flow between the balloons (Figure 3).
	In regards to claim 20, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches that the balloon is fixed to the body (Figures 1-3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mauch (US 6,475,208).
	In regards to claim 4, Mauch teaches a catheter (Figures 5-12, bifurcated catheter assembly [10]) implantable into a body cavity of a patient, the catheter comprising:
a body [10] extending between a proximal end and a distal end comprising first and second tips (distal tips [46][48])
a plurality of lumens (first inflation lumen [14], first guide wire lumen [16], second guide wire lumen [17], second and third inflation lumens [37][38]) extending within the body
a first distal outlet (located at distal end of distal tip [46] where tracking guide wire [19] exits from) at the first tip of the distal end of the body and a second distal outlet (located at distal end of distal tip [48] where guide wire [15] exits from) at the second tip of the distal end of the body (Figures 10-11)
a control wire (tracking guide wire [19]) having a spiral configuration (distal portion of tracking guide wire [19] has a spiral configuration, as seen in Figure 5 exiting distal tip [46]) and coupled to at least one of the first and second distal outlets (Figures 5 and 12)
Mauch teaches that proximal withdrawal of the control wire is configured to bifurcate the first and second tips in situ (column 7, lines 15-19); thus, Mauch does not teach that rotation of the control wire is configured to bifurcate the first and second tips in situ. Applicant states that “The catheter end 638 can be bifurcated once it is in its desired location by rotating or otherwise actuating a control wire 640 from a proximal end 642.” (Specification, paragraph [0275]). Thus, it is understood that rotating and otherwise actuating the control wire are obvious alternatives arriving at the same end result of bifurcating the catheter end. Corresponding to Mauch, it is understood that proximal withdrawal of the control wire is otherwise actuating the control wire. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify otherwise actuating the control wire including proximal withdrawal of the control wire, of the catheter of Mauch, to be rotation of the control wire during proximal withdrawal of the control wire, as an obvious matter of design choice and obvious alternative arriving at the same end result of bifurcating the first and second tips in situ.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and Motsenbocker et al, as applied to claim 5 above, and further in view of Guest.
	In regards to claim 6, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches a plurality of distal outlets (more apertures [20])(more apertures [44])(Figure 3, apertures of second lumen [16] within balloons [34][36]) of the plurality of lumens at the distal end of the body; however, Jacobi does not teach a spiral configuration. Guest teaches a catheter (Figure 2) comprising a plurality of distal outlets (located at distal ends of lumens [40][42][44]) of a plurality of lumens [40][42][44] disposed in a spiral configuration at a distal end of a body (catheter [30]) (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of lumens, of the modified catheter of Jacobi and Motsenbocker et al, to be disposed in a spiral configuration, as taught by Guest, as such will provide that radial outlets which extend into the lumens of the catheter are not aligned in a straight line, and thus accordingly, when the catheter is inserted into a patient's vessel, the radial outlets cannot be aligned in a manner which causes all of the radial outlets of a particular lumen to be occluded by the wall of the patient's vessel (Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and Motsenbocker et al, as applied to claim 5 above, and further in view of Schneiter (US 6,533,763).
In regards to claim 7, in the modified catheter of Jacobi and Motsenbocker, Jacobi teaches wherein the one or more radial outlets comprise a plurality of radial outlets (more apertures [44]) comprising: a plurality of radial outlets (more apertures [44]) of one [18] of the plurality of lumens; however, Jacobi is silent about the plurality of radial outlets having varying sizes. Schneiter teaches a catheter (Figures 11-17) comprising a plurality of radial outlets (ports [126][150][152][154][156][158][160]) of a lumen, the plurality of radial outlets having varying sizes (column 5, lines 44-67). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of radial outlets, of the modified catheter of Jacobi and Motsenbocker, to have varying sizes, as taught by Schneiter, as such will result in a gradual increase in the volume of fluid flowing into the catheter, and by gradually increasing the volume and velocity of the fluid into the catheter, the shearing forces on the fluid are dramatically decreased, and by gradually increasing the volume of the fluid entering the catheter, the pressure on the fluid is reduced, permitting increased flow rates (column 5, lines 55-67).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and Motsenbocker et al, as applied to claim 5 above, and further in view of Lieber et al (US 5,363,853).
	In regards to claim 9, in the modified catheter of Jacobi and Motsenbocker, Jacobi does not teach that at least one of the plurality of lumens has a crescent or arc shaped transverse cross-section. Lieber et al teaches a catheter (Figures 1-2) wherein at least one (injectate lumen [40]) of a plurality of lumens (probe lumen [36], injectate lumen [40], third lumen [44], and fourth lumen [48]) has a crescent or arc shaped transverse cross-section (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the plurality of lumens, of the modified catheter of Jacobi and Motsenbocker, to have a crescent or arc shaped transverse cross-section, as taught by Lieber et al, as such will allow for maximum fluid flow area within the body of the catheter without interfering with a second one of the plurality of lumens (column 6, lines 40-42).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and Motsenbocker et al, as applied to claim 17 above, and further in view of Heckele (US 4,737,142).
	In regards to claim 11, in the modified catheter of Jacobi and Motsenbocker, Jacobi is silent about steerable wires extending within the body. Heckele teaches a catheter (Figures 1-2) comprising steerable wires (traction wires [18]) extending within a body (shaft [1]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified catheter, of Jacobi and Motsenbocker, with steerable wires, as taught by Heckele, as such will allow for the distal extremity of the body of the catheter to be steered (column 2, lines 58-63) for guiding the catheter to a particular target site.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and Motsenbocker et al, as applied to claim 2 above, and further in view of Hamatake et al (US 2013/0085436).
	In regards to claim 12, in the modified catheter of Jacobi and Motsenbocker, Jacobi is silent about whether the body further includes radio-opaque marks disposed adjacent to one or more of: the distal end of the body, a proximal end of the plurality of radial outlets, or a distal end of the plurality of radial outlets. Hamatake et al teaches a catheter (Figures 1A-1B) wherein a body (catheter [2]) further includes radio-opaque marks (radiopaque ribbon) disposed adjacent to a distal end of the body (paragraph [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body, of the modified catheter of Jacobi and Motsenbocker, to further include radio-opaque marks, as taught by Hamatake et al, as such will improve contrast of the catheter within images captured by an imaging device, which will assist the physician in the placement of the catheter (paragraph [0077]).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and Motsenbocker et al, as applied to claim 17 below, and further in view of Egle et al.
	In regards to claim 13, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi is silent about whether the body comprises a selectively expandable body. Egle et al teaches a catheter (Figures 1-9) wherein a body comprises a selectively expandable body [2]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body, of the modified catheter of Jacobi and Motsenbocker et al, to comprise a selectively expandable body, as taught by Egle et al, as such will allow the length of the catheter to be varied (column 4, lines 34-37) for accessing the intended site in the hollow organ (column 6, lines 44-46).
	In regards to claim 15, in the modified catheter of Jacobi, Motsenbocker et al, and Egle et al, Jacobi is silent about a selectively expandable body. Egle et al teaches wherein the selectively expandable body comprises a proximal portion configured to be wrapped around a subcutaneous port (Figures 3-4), such that rotation of the port causes the body to expand (column 4, lines 34-46). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the selectively expandable body, of the modified catheter of Jacobi, Motsenbocker et al, and Egle et al, to comprise a proximal portion configured to be wrapped around a subcutaneous port, such that rotation of the port causes the body to expand, as taught by Egle et al, as such will allow the length of the catheter to be varied (column 4, lines 34-37) for accessing the intended site in the hollow organ (column 6, lines 44-46).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 1 above, and further in view of Jacobi (US 5,188,595).
In regards to claim 16, in the modified system of Guest and Egle et al, Guest does not teach a retention mechanism to selectively hold the body in a desired position within the body cavity. Jacobi teaches a catheter (Figures 1-4) comprising a retention mechanism (balloons [34][36]) to selectively hold a body (tubing [12]) in a desired position within a body cavity. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system, of Guest and Egle et al, with a retention mechanism, as taught by Jacobi, as such will provide a stable positioning mechanism in a coronary vessel so that the catheter is in a fixed position so that dye can be injected while the catheter is so fixed (column 5, lines 36-43) or will provide a stable positioning mechanism in a urethra so that the catheter is in a fixed position so that a stone may be located and broken up by fiber optic procedures while the catheter is so fixed (column 5, lines 66-68, to column 7, lines 1-2).

Claims 25-27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and Motsenbocker et al, as applied to claim 17 above, and further in view of Bhat et al (US 2005/0203612).
	In regards to claim 25, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi does not teach that the body comprises a multi-layer architecture including a structural layer having a pattern of perforations alternating with a hydrophilic or nano-porous layer allowing localized permeation. Bhat et al teaches a catheter (Figure 2D) wherein a body comprises a multi-layer architecture (expandable structure [16] and rate-sustaining or rate-controlling element [43]) including a structural layer [43] having a pattern of perforations alternating with a nano-porous layer (nano-porous structure) allowing localized permeation (paragraph [0038]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body, of the modified catheter of Jacobi and Motsenbocker et al, to comprise a multi-layer architecture including a structural layer having a pattern of perforations alternating with a nano-porous layer, as taught by Bhat et al, as such will allow for sustained or controlled release of at least one therapeutic capable agent with increased efficacy to selected locations within a patient's vasculature to reduce restenosis or will allow for releasing the therapeutic capable agent into a body lumen to reduce smooth muscle cell proliferation (Abstract).
In regards to claim 26, in the modified catheter of Jacobi, Motsenbocker et al, and Bhat et al, Jacobi does not teach that the structural layer comprises two structural layers defining a reservoir therebetween. Bhat et al teaches that the structural layer comprises two structural layers [16][43] defining a reservoir (where therapeutic capable agent [28] is located) therebetween (Figure 2D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural layer, of the modified catheter of Jacobi, Motsenbocker et al, and Bhat et al, to comprise two structural layers defining a reservoir therebetween, as taught by Bhat et al, as such will allow for reducing, inhibiting, or treating restenosis and hyperplasia after intravascular intervention by releasing at least one therapeutic capable agent (Abstract).
In regards to claim 27, in the modified catheter of Jacobi, Motsenbocker et al, and Bhat et al, Jaocbi does not teach the hydrophilic or nano-porous layer. Bhat et al teaches that the nano-porous layer contains a treatment [28] configured to be released on contact with a predetermined fluid (hydrolyzes). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the nano-porous layer, of the modified catheter of Jacobi, Motsenbocker et al, and Bhat et al, to contain a treatment, as taught by Bhat et al, as such will allow for reducing, inhibiting, or treating restenosis and hyperplasia after intravascular intervention by releasing at least one therapeutic capable agent (Abstract) by hydrolysis, making the therapeutic capable agent available to the susceptible tissue site, preferably over a period of time (paragraph [0020]).
In regards to claim 29, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches one or more dosages (fluid) (Abstract); however, Jacobi is silent about whether the one or more dosages are of a therapeutic used to treat one or more of: Parkinson's, Friedreich's Ataxia, Canavan's disease, Amyotrophic lateral sclerosis (ALS), Congenital Seizures, Drevets Syndrome, pain, Spinal Muscular Atrophy (SMA), Tauopathies, Huntington's, Brain/Spine/Central nervous system (CNS) tumors, inflam 10, 2019 Reply to Office acton of July 10, 2019 {GNS) tumors, inflamation, Hunters, Alzheimer's, hydrocephalus, Sanfilippo Type A, Sanfilippo Type B, Epilepsy, Epilepsy pre-visualase, Primary CNS Lymphoma (PCNSL), Primary Progressive Multiple Sclerosis (PPMS), Acute disseminated encephalomyelitis, prescription of motor fluctuations in advanced Parkinson's patients, Acute repetitive seizures, Status epilepticus, Enzyme replacement therapy (ERT), or Neoplastic meningitis. Bhat et al teaches a catheter (Figure 2D) comprising one or more dosages of a therapeutic [28] used to treat inflammation (paragraph [0021]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more dosages, of the modified catheter of Jacobi and Motsenbocker et al, to be of a therapeutic used to treat inflammation, as taught by Bhat et al, as such will be effective to reduce inflammation (paragraph [0021]).
In regards to claim 30, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches one or more dosages (fluid) (Abstract); however, Jacobi is silent about whether the one or more dosages are of antisense oligonulceotides, Adeno Viruses, Gene therapy (Adeno-associated virus (AAV) and non- AAV) including gene editing and gene switching, Oncolytic immunotherapies, monoclonal and polyclonal antibodies, stereopure nucleic acids, small molecules, methotrexate, Edavaronc- conjugate, Conotoxin, abomorphinc, Prednisolone hcmisuccinate sodium, Carbidopa/Levodopa, tetrabenazine, Benzodiazepines (BZD) (Diazepam and Midazolam), Alphaxalone or other derivative, Cyclophosphamide, Idursulfase (Elaprase), Iduronidase (Aldurazyme), Topotecan, or Buslfan. Bhat et al teaches a catheter (Figure 2D) comprising one or more dosages [28] of Topotecan (paragraph [0095]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more dosages, of the modified catheter of Jacobi and Motsenbocker et al, to be of Topotecan, as taught by Bhat et al,  as such has shown activity against a variety of cancers, including colorectal cancer, previously treated small-cell lung cancer (response rate as high as 39 percent), and ovarian cancer (response rate as high as 61 percent) (paragraph [0095]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and Motsenbocker et al, as applied to claim 17 above, and further in view of Samson (US 2016/0101240).
	In regards to claim 28, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi does not teach that the body includes outwardly extending longitudinal ridges forming longitudinal channels on an exterior surface of the body to create flow channels. Samson teaches a needle (Figures 1-6) wherein a body (shaft [110]) includes outwardly extending longitudinal ridges forming longitudinal channels (grooves [150]) on an exterior surface of the body to create flow channels. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body, of the modified catheter of Jacobi and Motsenbocker et al, to include outwardly extending longitudinal ridges forming longitudinal channels on an exterior surface of the body, as taught by Samson, as such may act as individual carrier means for carrying a vaccine substance out of a reservoir (paragraph [0020]) and to a target site of injection (paragraph [0024]).

Response to Arguments
Applicant's arguments filed April 21, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: The grip piece 19 does not have any particular markings thereon corresponding to desired units of length for the tube 2. Indeed, Egle teaches that the tube 2 is unwound from the port unit 1 more than needed for a particular use with the port unit 1 outside of the patient. Thereafter, the tube 2 is inserted through the tissue of the human or animal body into the desired hollow organ with the port unit 1 not implanted. After the tube 2 is inserted, the user then implants the port unit 1 into a pocket under the skin layer. Finally, the grip piece 19 is only used to retract the tube 2 to take the slack out due to the implantation. See, col. 6, lines 29-45. Accordingly, Egle provides no teaching or suggestion of the subject matter of claim 1 as amended and, as such, Applicant requests that the § 103 rejections of claim 1 and the claims depending ultimately therefrom be withdrawn (Remarks, page 9). Examiner disagrees. Egle states that “through rotation of the grip piece 19 about its longitudinal axis 25 the cup 5 is rotatable relative to the base part 10” (column 5, lines 28-30), and “With respect to the base part 10, the cup 5 is rotatable about an axis of rotation 11 (see FIG. 5). Thereby the length of tube 2 projecting from cup 5 or from the port unit 1 can be varied.” (column 4, lines 34-37), thus the rotation of the external actuator [19] rotates the cup [5] of the subcutaneous port [1] to vary the length of the catheter [2] projecting from the subcutaneous port. The external actuator [19] has a toothed wheel [20], wherein each tooth of toothed wheel is structurally capable of corresponding to desired units of length for the catheter (i.e. the external actuator having positions at each tooth of toothed wheel [20]) (Figures 3-4). However, Egle et al does not teach that the positions are markings. Applicant states that “The port 722 and actuator 724 can have predetermined positions or markings corresponding to desired units of length to expand the catheter.” (Specification, paragraph [0292]). Thus, it is understood that positions and markings are obvious alternatives arriving at the same end result of corresponding to desired units of length to expand the catheter. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the external actuator having positions disposed thereon, of the modified system of Guest and Egle et al, to be the external actuator having markings disposed thereon, as an obvious matter of design choice and obvious alternative arriving at the same end result of corresponding to desired units of length for the catheter.
	In regards to claim 4, Applicant argued: By relying on the disclosure of the present application, the Office action clearly admits that the rejection of claim 4 is based on knowledge gleaned only from Applicant's disclosure and, as such, is the definition improper hindsight reasoning. See, MPEP § 2145(X)(A). For this reason alone, the rejection of claim 4 should be withdrawn. Moreover, Applicant submits that this statement in the disclosure is a mere statement that other alternatives may be suitable, not an admission that rotation to bifurcate the tips in situ is obvious over the other actuation methods. The description of alternatives in an Applicant's disclosure is not valid support for an obviousness rejection. Further, the proposed modification to somehow make the tracking guide wire 19 of Mauch rotatable to bifurcate the branches 32, 34 thereof would improperly require a substantial reconstruction and redesign of the elements shown in Mauch, as well as a change in the basic principle under which the Mauch tracking guide wire 19 was designed to operate. See, MPEP § 2143.01 (VI). Mauch utilizes the tracking guide wire 19 to advance the bifurcated catheter assembly to position the balloons 42 in the main vessel passage just distal to the bifurcation. Thereafter, when the balloons have been advanced distally beyond the bifurcation, "the tracking guide wire 19 is withdrawn proximally until its distal end pulls out of coupling device 54 thereby decoupling the balloons from each other." Mauch relies extensively on the axial advancement and retraction of the tracking guide wire 19 to both guide the balloons to a desired position and to decouple the balloons by being pulled from the coupling device 54. Modifying the tracking guide wire 19 to arrive at the subject matter of claim 4 would clearly require a substantial reconstruction and redesign thereof (Remarks, pages 9-10). Examiner disagrees. Applicant states that “The catheter end 638 can be bifurcated once it is in its desired location by rotating or otherwise actuating a control wire 640 from a proximal end 642.” (Specification, paragraph [0275]). Thus, it is understood that rotating and otherwise actuating the control wire are obvious alternatives arriving at the same end result of bifurcating the catheter end. Mauch teaches that proximal withdrawal of the control wire [19] is configured to bifurcate the first and second tips [46][48] in situ (column 7, lines 15-19), wherein it is understood that proximal withdrawal of the control wire is “otherwise actuating the control wire”. Applicant does not disclose an advantage of rotation of the control wire as compared to otherwise actuating the control wire, thus, the selection of either one of said methods is understood as an obvious matter of design choice. And the control wire, of Mauch, is structurally capable of rotating during proximal withdrawal of the control wire, thus not requiring a substantial reconstruction and redesign of the elements shown in Mauch
	In regards to claim 17, Applicant argued: The Office action rejected claim 17 based on a proposed combination of Jacobi and Motsenbocker. Applicant submits that neither reference discloses structure "capable of" holding the catheter in a desired place when being in the "first inflation state" as set forth in the Office action. The Office action alleges that the "first inflation state" of Jacobi corresponds to a "partially inflated state between Figure 1 state and Figures 2-3 state." See, page 12. The balloons 34, 36 in such a "partially inflated state" are not capable of retention, as Jacobi teaches the balloons 34, 36 have to be fully inflated prior to the catheter 10 being retained within the body cavity 52. See, e.g., col. 4, lines 32-43. The Office action next alleges that the "first inflation state" of Motsenbocker corresponds to Figure 4 and the following disclosure: Balloons are made of a very thin but rather rigid plastic, so that the inflated diameter is predictable and doesn't vary greatly as a function of inflation pressure. Because of this, catheter balloons do not stretch like a rubber balloon when inflated, but rather they unfold. With regard to Fig. 4, however, Motsenbocker states that the figure is merely an illustrative figure showing how the balloon is pleated prior to being folded. When folded, as shown in Fig. 3, the pleats 205 are spirally wrapped around the tube. Motsenbocker's disclosure further teaches that inflation of the balloon and unfolding of the pleats occurs simultaneously. As such, the balloon of Motsenbocker is never, and can never be, in the configuration of Fig. 4 when implanted in a patient. For these reasons, the pleats 205 are incapable of holding the tube in a desired position when in the "first inflation state" as set forth in the Office action. For at least these reasons, the proposed combination of Jacobi and Motsenbocker will not result in a balloon as called for in claim 17 that is "configured to hold the body in the desired position within the body cavity in both the first inflation state and the second inflation state." As such, Applicant requests that the § 103 rejections of claim 17 and the claims depending ultimately therefrom be withdrawn (Remarks, pages 10-11). Examiner disagrees. First, the portions of the balloon [34] that extend outwardly in the first inflation state (partially inflated state between Figure 1 state and Figures 2-3 state) of the balloon of Jacobi are structurally capable of performing the intended use “configured to hold the body in the desired position within the body cavity in the first inflation state”, as it would be expected that the shape of the balloon in the first inflated state would be able to engage within the body cavity of a corresponding size resulting in holding the body [12] in the desired position. And Jacobi does not state that a partially inflated state of the balloon is not capable of acting as a retention mechanism. Second, it is not Examiner’s understanding that the balloon [200] of Motsenbocker is in the configuration of Figure 4 when implanted in a patient. Figure 3 is understood to show a deflated configuration of the balloon when implanted in a patient. Figure 4 is understood to show when the balloon is unfolded during inflation to the first inflation state. And the plurality of wings of the balloon that extend outwardly in the first inflation state of the balloon of Motsenbocker et al are structurally capable of performing the intended use “configured to hold the body in the desired position within the body cavity in the first inflation state”, as it would be expected that the shape of the balloon in the first inflated state would be able to engage within the body cavity of a corresponding size resulting in holding the body in the desired position. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783